Citation Nr: 1438357	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-08 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The case was previously before the Board in November 2013 when it was remanded for further development.

The RO denied the claim of entitlement to service connection for depression in February 2002 and denied a claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD in December 2008.  The Board reopened the claim of entitlement to service connection for PTSD in November 2013.  Subsequent to the February 2002 RO decision denying service connection for depression, VA treatment records, including those dated in May 2002 and September 2002, not previously before adjudicators and material to the issue of entitlement to service connection for depression were associated with the claims file and must relate back to this claim.  38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the February 2002 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  However, the claim of entitlement to service connection for depression has not been readjudicated since the addition of this evidence and, therefore, is referred for appropriate action by the RO.  

The issue currently on appeal before the Board is limited to entitlement to service connection for PTSD as the Veteran's claim to reopen his claim for PTSD (July 2008) and his testimony before the undersigned are limited to a claim of PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The evidence does not establish that the Veteran has PTSD related to service, including the reported stressor events therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a July 2008 letter, prior to the initial rating action on appeal, with additional notice regarding the elements of in-service sexual assault provided in November 2013.  The claim was subsequently readjudicated in the March 2014 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  In addition, records regarding an application for Social Security Administration benefits have been obtained and associated with the claims file.  The Veteran was afforded a VA medical examination in January 2014.

The Veteran and his representative have argued that the January 2014 VA examination is inadequate because it was performed at the VA medical center where the Veteran works, did not identify evidence for diagnostic Criteria C or Criteria D, the claims file was not reviewed by the examiner, and DSM-V criteria were applied with regard to a diagnosis of PTSD.  Specifically the Veteran and his representative argue that the examiner was not impartial and that treatment notes dated in October 2013 and December 2013 indicate that Criteria C and D have been met.  

Although VBA Adjudication Procedure Manual M21-1, Manual Rewrite (M21-1MR), Part III, Subpart iv, Ch. 3, Section B, Topic 14.a indicates that an employee-Veteran should not be examined at the place of his employment, the Board is not bound by the Manual.  See 38 C.F.R. § 19.5.  The Veteran has not raised any specific argument of impartiality of the examiner and the Board does not find any indication of impartiality.  

In relation to the competency of VA examiners, there is a presumption of the competency of the examiner and the adequacy of the opinion unless a specific challenge is made as to adequacy or competency.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examination in question was performed by a clinical psychologist.  The examiner noted that the VBMS (electronic claims file) and CPRS were reviewed.  It is noted that the claims file is an electronic claims file.  It is unclear whether the examiner utilized the DSM-V or DSM-IV criteria, as the examiner addressed both in different sections of the report.  As for the Veteran's assertion that the examiner did not identify evidence for Criteria C or D, the specifically noted that "no response was provided" to Criteria C or D.  As such, the examination is adequate.  

For the reasons set forth above, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272 (1999); Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  Favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for PTSD.  The Veteran currently contends that he has PTSD due to a personal assault in service in June 1982.

Service treatment records do not reveal any complaint, diagnosis or treatment for any psychiatric disorder.  Service personnel records reveal that the Veteran was sentenced to confinement, forfeiture of pay, and reduction of grade to E1 after a Special Court-Martial in June 1981.  The records reveal that the status of the Veteran was changed from absent without leave to present for duty in December 1982.

In a November 2001 computerized problem list, cocaine abuse was noted dated September 2001.

In a treatment note dated in November 2001 the Veteran reported some sexual abuse in the past.  He reported that he had not been treated in a hospital, as an outpatient, or private patient for psychological or emotional problems.  

Records reveal that the Veteran was diagnosed with cannabis, alcohol, and cocaine dependence in November 2002.  A diagnosis of antisocial personality disorder was listed on Axis II.

In November 2002 the Veteran was prescribed Paxil for depression.  In February 2003 he reported a parachute accident in service where individuals died.  In July 2003 the Veteran reported that his PTSD was due to seeing dead bodies in California and loud mortar noises during war games on base.

The Veteran's post service treatment records reveal diagnoses of PTSD since October 2003.

In November 2003 the Veteran underwent an evaluation for military related PTSD.  He reported non-combat trauma that took place during field exercises.  The reported incidents included being asleep when tanks pulled up and started firing, a fellow soldier cut in half by a tank, and responding to a training accident where several soldiers were killed.  

In May 2004 the Veteran was noted to have a history of polysubstance abuse in remission, depression, and PTSD.  Post service treatment records reveal that the Veteran received individual psychotherapy for PTSD.  A psychiatry note dated in August 2007 indicates a diagnosis of PTSD. 

A February 2009 letter by mental health nurse to Veteran's supervisor asking that he not be assigned to work in the mental health unit. 

In July 2010 the Veteran reported a rape in service.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in January 2014.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria.  The examiner found that the Veteran had a diagnosis of antisocial personality disorder and polysubstance abuse.  

The examiner noted that the antisocial personality disorder is the primary condition and that it is in the moderate to severe clinical range.  The personality disorder is characterized by failure to conform to social norms with respect to lawful behaviors, deceitfulness, as indicated by repeated lying, impulsivity, and evidenced of conduct disorder with onset before age 15 years.  The examiner reported that the polysubstance is characterized by continued use of substances (alcohol, cocaine, and marijuana) despite experience with and knowledge of negative consequences.  The examiner stated that the Veteran's diagnoses are inter-related and that it was not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis.

The Veteran's family history, early development, school and socialization, marital and family relationships, quality of social relationships during and post-military service, and current activities and leisure pursuits were discussed.

In regard to his military service, the Veteran reported that he was sent to Ft. Riley for "retraining brigade" for "lying to a judge" about a "gentleman who was breaking into stores" in 1981; he stated that he disavowed any knowledge of the break-ins before the judge but it was later found out that he had full knowledge of the burglaries.  He stated that he was faced with a dishonorable discharge or retraining brigade in order to complete his service time.  He went on to report that "everything was great"(initially reported that the timeframe was 1.5 years but later recanted and indicated that the timeframe was actually 6-7 months) until he was raped sometime in summer 1982.  He stated that he and two soldiers from his company had accompanied another soldier and his wife to their home in a nearby town for leave.  He went on to report that after the couple had retired for the night, he was raped by the two men and that they all had been drinking heavily during the entire trip.  The Veteran went on to report that he began to "selfmedicate" with alcohol and marijuana.  He stated, "I was always getting into trouble" (e.g. AWOL, "drinking a lot, drugs, fights" and "I wasn't getting along with people".  He stated that he received 2-3 Article 15's for going AWOL, "drinking a lot," and testing positive for marijuana. 

The examiner noted that due to verbal and behavioral incongruencies that reflected and exaggeration of symptoms, it was deemed necessary to obtain objective data to further investigate the clinical observations.  Testing with the Minnesota Multiphasic Personality Inventory (MMPI-2) revealed a validity configuration that suggested an invalid profile or indicated that the Veteran approached the test with marked inconsistency in responding, marked overreporting, and a tendency to exaggerate psychological distress.  There were results that suggested characterological traits that cause marked interpersonal difficulties.  The examiner noted that the Veteran's inconsistency in reporting was also reflected in administrations of the PTSD checklist from November 2012 to October 2013.

After examination the examiner rendered the opinion that it is less likely than not that the Veteran's record supports the claimed in-service personal assault.  The Veteran's record does support the continuation of a pattern of antisocial social behavior that dates back to his early teens and includes stealing, fighting, and other behavioral problems.  The examiner noted that there were inconsistencies in the Veteran's self-report of the alleged assault including that the Veteran stated that he did not report the assault to anyone until about 11 years prior when he began receiving court-ordered substance abuse treatment.  He was noted to have testified during the hearing that he never told anyone, but the examiner noted that in a November 2012 treatment record the Veteran stated that he had reported the incident to a superior but was not believed until his "team" of molesters was found to be gay and both were discharged.  In addition, the objective testing revealed inconsistency in reporting and a tendency to overreport symptoms.  The examiner noted that based upon DSM-IV criteria, the examination, and records review, the Veteran's previously diagnosed PTSD could not be confirmed and it is less likely than not that any manifested PTSD is etiologically related to the Veteran's alleged in-service stressor.  The examiner further opined that the Veteran's diagnosed anti-social personality disorder and polysubstance dependence are less likely than not related to the Veteran's active service.  

The Board finds that entitlement to service connection for PTSD is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis or treatment for any psychiatric disorder.  Post service treatment records reveal a diagnosis of PTSD; the preponderance of the evidence is against a finding that any PTSD is related to the Veteran's military service.  The Veteran initially indicated that his PTSD was related to training accidents in service as well as loud noises, including tank action.  Thereafter, starting in July 2010, the Veteran reported that his PTSD was related to sexual assault in the military.  To support his claim of a sexual assault in the military, the Veteran reported that the individuals who were responsible were subsequently discharged from service after one of them was found having sex with another man.  The Veteran has not identified the individuals.  In addition, the Veteran has reported that his performance suffered after the incident and indicates that he went absent without leave for two days.  The Veteran indicated that prior to the incident his performance was good.  However, review of the service personnel records reveal that the Veteran was convicted and sentenced by Special Court-Martial prior to the reported date of the incident.

After examination in January 2014 the examiner found that the Veteran did not meet the criteria for PTSD.  Rather, the examiner diagnosed the Veteran with antisocial personality disorder and polysubstance abuse.  The examiner concluded it is less likely than not that the record supports the claimed in-service personal assault.  The examiner relied upon inconsistencies in the Veteran's reports and test results in rendering this opinion.  In addition, the examiner rendered the opinion that based upon DSM-IV criteria, the examination, and records review, the Veteran's previously diagnosed PTSD could not be confirmed and it is less likely than not that any manifested PTSD is etiologically related to the Veteran's alleged in-service stressor.  The Board acknowledges that it is unclear whether the examiner utilized the criteria under DSM-V or DSM-IV as at the beginning of the examination the examiner noted that the Veteran did not have PTSD based upon DSM-V but then later indicated DSM-IV.  The examiner specifically noted inconsistencies in the Veteran's report of his history and that objective testing suggested marked inconsistency in reporting and a tendency to overreport symptoms.  Thus, the version of DSM considered by the examiner was not determinative.  Nevertheless, the examiner's overall opinion shows that a diagnosis of PTSD is not supported by the findings on examination.  

The Board finds the Veteran's report of stressors is not credible, based upon the examiner's report and the Veteran's inconsistent reports.  Although the Veteran has reported that he went absent without leave after the incident reported, the Veteran's service personnel records reveal that the Veteran had a disciplinary problem prior to his reported incident.

Although the examiner did not diagnose the Veteran with PTSD, the Veteran has a diagnosis of PTSD during the period on appeal.  The VA examiner noted that the prior diagnosis could not be confirmed, but assuming arguendo that the prior diagnosis is valid, the Veteran does not have a verified stressor in service with which PTSD may be related.  Therefore, service connection for PTSD is denied.

The Board acknowledges that the VA examiner diagnosed the Veteran with antisocial personality disorder and polysubstance abuse.  The Board notes that service connection cannot be granted for either of these disabilities.  Personality disorders are not considered to be diseases or injuries for compensation purposes.  38 C.F.R. § 4.127.  Substance abuse may not be service connected on a direct basis.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).


ORDER

Sservice connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


